IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30316
                         Summary Calendar



ZORAN MATIC,

                                         Plaintiff-Appellant,

versus

DORIS MEISSNER, Individually & in her official capacity;
IMMIGRATION AND NATURALIZATION SERVICE; EXECUTIVE OFFICE OF
IMMIGRATION REVIEW; UNITED STATES DEPARTMENT OF JUSTICE;
UNITED STATES OF AMERICA; NANCY HOOKS, Individually & in her
official capacity; JANET RENO, Individually & in her
official capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 99-CV-74
                       --------------------

                         September 2, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Zoran Matic filed suit in the district court challenging the

initiation of removal proceedings against him and seeking

injunctive and monetary relief.   The district court dismissed the

action with prejudice for lack of jurisdiction.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30316
                                -2-

     Matic moves in this court for release pending his appeal of

the district court’s judgment.   We lack jurisdiction to order

Matic’s release.   See 8 U.S.C. § 1226(e).    The motion is DENIED.

     Matic argues that under 8 U.S.C. § 1252(f), the district

court could, despite the jurisdiction-limiting provisions of

§ 1252(g), enjoin the removal proceeding.**    This argument is

foreclosed by the Supreme Court’s decision in Reno v.

American-Arab Anti-Discrimination Committee, 119 S. Ct. 936, 945

(1999).

     Matic’s motion to expedite the appeal is DENIED.

     AFFIRMED.




     **
        Matic does not argue that the district court erred in
dismissing the portion of his compliant which seeks monetary or
any relief other than injunctive relief. Thus, he has abandoned
on appeal any issue other than the district court’s jurisdiction
to issue an injunction or otherwise restrain the operation of the
removal proceedings. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (appellate court
need not consider issues abandoned on appeal); Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993)(arguments not briefed on
appeal are deemed abandoned).